UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7996



MARK A. JOHNSON,

                                           Petitioner - Appellant,

          versus


THOMAS MCBRIDE,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CA-03-53-3)


Submitted:   May 18, 2005                   Decided:   June 3, 2005


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mark A. Johnson, Appellant Pro Se. Dawn Ellen Warfield, Jon Rufus
Blevins, OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Mark A. Johnson seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).    An appeal may not be taken from the final order in a

habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.             28 U.S.C. § 2253(c)(1) (2000).              A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                            28 U.S.C.

§    2253(c)(2)    (2000).        A    prisoner    satisfies       this   standard     by

demonstrating      that     reasonable       jurists       would     find    that     his

constitutional      claims       are   debatable    and    that     any     dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).                We have independently reviewed the

record    and    conclude    that      Johnson    has   not   made    the     requisite

showing.    Accordingly, we deny a certificate of appealability and

dismiss the appeal.         We deny Johnson’s motion to amend his brief.

We    dispense    with    oral    argument       because    the    facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              DISMISSED




                                         - 2 -